Title: To Thomas Jefferson from William Schultz, 17 November 1807
From: Schultz, William
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Philadelphia November 17th 1807.
                        
                        Consedering that you patronize philosophical science and appreciate the value of its principles; and that
                            you yourself have illustrated the scientific page with your researches, being President of the American Philosophical
                            society—I take the liberty accordingly, of addressing you, upon the subject of publishing a translation of a valuable
                            epitome of its Philosophy, adapted to all classes of readers as well as the scientific Student; hoping it may receive your
                            sanction; as it will be no small pleasure and gratification of having it in my power of confering a slender tribute of
                            respect to those superior abilities, in a humble dedication of the work to you—In the mean time I ask a favour of your
                            name, as a patron to the work, which I am sure will add a lustre to the
                            work, and illuminate the page of philosophy, in the enlightened age of the American Republick 
                  With sentiments of esteem I
                            subscribe myself your most obediant humble Servant.
                        
                        
                            William Schultz
                            
                        
                        
                            P.S—A letter would be thankfully received by me no. 48 Spruce Street,—the work will be put to press as
                                soon as a sufficient number of subscribers have been procured, which will be in about two or three months—As to the
                                work itself it is plain and intelligible; it is thought a valuable compilation by many of the reverend clergy and also
                                by those acquainted with Botany and mineralogy.—
                        
                        
                            W.S.
                        
                    